Citation Nr: 1711696	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  17-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a hepatitis C disability.

4.  Entitlement to service connection for a hepatitis C disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a traumatic brain injury (TBI).

7.  Entitlement to a total disability rating due to individual employability (TDIU).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Notably, the May 2013 rating decision denied service connection for PTSD and also determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for major depression with psychotic features and substance induced mood disorder with psychotic features.

However, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

As a result, in conjunction with Clemons and as addressed below, the claim has been characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the evidence of record has reasonably raised the issue of TDIU.  The Board observes that the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD is being granted.  In a May 2016 letter, a private physician opined that it was at least as likely as not that the Veteran would not be able to secure and follow substantial and gainful employment due to the severity of his PTSD.  As a result of this opinion and the grant of service connection for an acquired psychiatric disability, to include PTSD, the Board finds that a TDIU claim has been raised by the record and the Board accordingly is listing the raised TDIU claim as an issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for hepatitis C and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has been manifested by no worse than level VII hearing acuity in the right ear and level VI hearing acuity in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; separate ratings for each ear are not authorized.

3.  In a May 2010 rating decision, the RO denied service connection for a hepatitis C disability.  The Veteran did not timely perfect an appeal of this determination.

4.  Evidence received since the May 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a hepatitis C disability.

5.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a psychiatric disability, to include PTSD that is a result of his military service.

6.  The Veteran does not have a TBI.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344   (Fed. Cir. 2006).

3.  The May 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has been received since the May 2010 denial, and the claim of entitlement to service connection for a hepatitis C disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


5.  The Veteran's acquired psychiatric disability, to include PTSD, was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2016).

6.  A TBI disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in July 2011 and February 2013 letters.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination for his bilateral hearing loss and tinnitus disabilities in August 2011.  The report of the August 2011 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the August 2011 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed TBI disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as the Veteran has not made any specific contentions regarding the incurrence of a TBI in service or regarding a current TBI disability or recurrent symptoms of a TBI disability.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

I.  Increased Ratings

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of bilateral hearing loss and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2016). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background 

The Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss and tinnitus disabilities which was received by VA in May 2011.

The Veteran underwent a VA examination in August 2011.  The Veteran described his current symptoms of asking others to repeat themselves and a constant roaring or ringing of the ears.  He indicated that it impacted his job performance as he had to ask patients to repeat themselves.  The Veteran's employment included work as a certified nursing assistant, as a welder for 7 months, as a social worker technician for 38 years and most recently as a mental health technician.  The examiner noted that the effect of the condition on the Veteran's usual occupation is that he had difficulty understanding patients at work.  The effect of the Veteran's condition on the Veteran's daily activity is difficulty understanding conversation.

On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
75
      85
80
78
LEFT
75
75
75
75
75

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
70
75
75
70
LEFT
70
70
75
75
73

Speech audiometry using the Maryland CNC word list revealed initial speech recognition ability of 72 percent in the right ear and 52 percent in the left ear.  The VA examiner then used a modified performance-intensity function to determine the decibel level of the Veteran's best performance.  The Veteran's best performance with the Maryland CNC word list revealed a speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

The Board notes that the VA examiner reported an initial speech recognition ability and a best performance speech recognition ability.  Speech recognition ability is obtained using the 50-word VA-approved recording of the Maryland CNC test.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9 (2004).  If initial speech recognition is worse than 94% after presentation of the full list, then a modified performance-intensity function must be obtained to determine the decibel level for best performance.  Id. Once the decibel level for the best performance is obtained, the word recognition ability at this level is reported as the speech recognition score.  Id. 

During the VA examination, the Veteran demonstrated an initial speech recognition ability below the 94 percent threshold prescribed by the examination guidelines.  The VA examiner then performed a modified performance-intensity function to determine the decibel level for best performance and reported the Veteran's speech recognition ability at that level, in accordance with the examination guidelines.  Accordingly, the Board finds the speech recognition scores reported for the Veteran's best performance are the appropriate scores to use in evaluating the severity of the Veteran's hearing loss disability.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 78 decibels combined with the right ear speech discrimination of 92 percent results in a Roman numeral designation of III, while the left ear pure tone threshold average of 75 decibels when combined with the left ear speech recognition of 88 percent results in a Roman numeral designation of III.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 70 decibels combined with the right ear speech discrimination of 92 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 73 decibels when combined with the left ear speech recognition of 88 percent results in a Roman numeral designation of III.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Because the Veteran's pure tone thresholds are 55 decibels or more at each of the four specified frequencies, the provisions of 38 C.F.R. § 4.86(b) are for application.  The exceptional hearing loss provisions using Table VIa results in higher Roman numerals than Table VI.  However, the Board finds that application of that section does not provide a basis for awarding an evaluation in excess of 30 percent.  Under Table VIa, the right ear pure tone threshold average of 76 warrants a Roman numeral designation of VII.  Under Table VIa, the left ear pure tone threshold average of 75 warrants a Roman numeral designation of VI.  The VII, for the right ear, when combined with the left ear designation of VI, results in a 30 percent rating.  

Thus, based on application of VA's method for evaluating hearing loss, the Board finds that this evaluation does not provide a basis for awarding an evaluation in excess of 30 percent and a rating in excess of 30 percent is clearly not available based on these findings.

As the August 2011 testing results noted above do not yield findings to support assignment of a rating in excess of 30 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 30 percent for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

B. Tinnitus

The Veteran's tinnitus was assigned a 10 percent rating, effective November 20, 2009.  He seeks a higher rating under Diagnostic Code 6260.

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2015); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C. Extraschedular Evaluation

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss and tinnitus were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss and tinnitus with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced. 

During the Veteran's August 2011 VA audiological examination, the Veteran reported the impact of his hearing loss on his ability to work and on his daily life. The Veteran indicated that he had a constant roaring or ringing of the ears and that he had to ask patients to repeat themselves when working.

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has to ask others to repeat themselves.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  As explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  Accordingly, the Board has concluded that referral of the Veteran's bilateral hearing loss impairment for extra-schedular consideration is not in order. 

As to the Veteran's tinnitus disability, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describes his disability level and symptomatology with respect to the symptoms he reported experiencing. 

The Veteran reported recurrent tinnitus but did not otherwise assert any unusual symptoms or manifestations he believed to be related to his tinnitus.  On VA audiological examination in August 2011, the Veteran reported hearing a constant ringing and roaring sound.   Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran's reported symptoms fall directly in line with the medical definition of tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss and tinnitus.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities on appeal that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

II. Claim to Reopen

The Veteran filed a claim for service connection for a hepatitis C disability in July 2009.  A subsequent December 2009 rating decision denied service connection for a hepatitis C disability on the basis that there was no evidence that a hepatitis C disability was the result of his military service.  The rating decision noted that the Veteran had not reported any risk factors for hepatitis C and there was no evidence in the Veteran's service treatment records that he had been exposed to risk factors for hepatitis C.

A May 2010 rating decision again denied service connection for a hepatitis C disability on the basis that there was no evidence that a hepatitis C disability was the result of his military service.  The rating decision again noted that the Veteran had not provided any reports of risk factors for hepatitis C and there was no evidence in the Veteran's service treatment records that he had been exposed to risk factors for hepatitis C.

As the Veteran did not appeal the May 2010 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a hepatitis C disability in September 2011. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 2010 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the May 2010 rating decision includes a February 2012 Risk Factors for Hepatitis Questionnaire in which the Veteran indicated that that he had engaged in high risk sexual activity in the military and had experienced a risk factor through inoculation guns.  

The prior denial of service connection for a hepatitis C disability was based on a lack of evidence that there was a relationship between the Veteran's hepatitis C and his service as the evidence did not contain any reports of the Veteran's risk factors for hepatitis C.  

Hence, the submitted February 2012 Risk Factors for Hepatitis Questionnaire raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hepatitis C, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

III.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include psychosis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A. PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.130 (2016).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

The Board notes that this claim was not certified to the Board until January 2017.  Accordingly, this claim was pending before the agency of original jurisdiction on August 4, 2014, and DSM-5 applies to this claim.  79 Fed. Reg. 45094 (Aug. 4, 2014).

Notably, the Veteran asserts that his PTSD is in part due to being sexually assaulted.  The Veteran has been diagnosed as having PTSD related to military sexual trauma (MST). 

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f) (3) (2016).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f) (3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

Factual Background and Analysis

The Veteran contends that he has PTSD as a result of military sexual trauma.  Specifically, the Veteran claims that while stationed in Germany in 1969, he was attacked by 3 of his sergeants who knocked him unconscious.  When he awoke, he realized that he had been sexually assaulted.  After the incident, he confided in his Company Commander who told him not to let anyone know of this incident in order to keep him from being targeted and harassed.

The Veteran's service treatment records are negative for any complaints or treatments related to a psychiatric condition.  The service treatment records are also negative for the Veteran's claimed in-service incident.

A June 2006 VA treatment report noted a positive PTSD screen.  However, upon further assessment the treating physician noted that the Veteran did not have a PTSD diagnosis.

A March 2013 VA treatment report provided an Axis I diagnosis of PTSD.

A May 2015 VA treatment report provided a diagnosis of PTSD based on criteria from DSM-5.  

In an October 2015 correspondence, a VA psychiatrist noted that the Veteran had been treated at the VA Medical Center since 2007 for a number of illnesses including PTSD.  The Veteran had reported sexual assault while in the military which had interfered with all areas of his life.  

In a May 2016 correspondence, a private psychologist noted that the Veteran's mental disorders included PTSD, panic disorder and generalized anxiety disorder.  The psychologist indicated that the various testing demonstrated that the Veteran met the criteria for PTSD under both DSM-IV and DSM-5. The psychologist opined that it was at least as likely as not that the Veteran's PTSD was due to his in-service stressors, particularly the sexual assault when he was in the Army between 1968 and 1970.  The psychologist also opined that it was at least as likely as not that the Veteran's depressive symptoms were due to in-service stressors and are associated with PTSD symptoms which have been ongoing.  The psychologist noted that the Veteran's PTSD, depressive disorder, panic disorder and generalized anxiety disorder were present during his service years and the symptoms were linked to his current symptoms.  The diagnoses overlapped in such a way that the social and occupational impairment of each disorder could not be separated.  

An October 2016 VA psychiatry treatment note indicated that the Veteran had a diagnosis of depression, PTSD secondary to MST, opiate dependence, nicotine dependence, cocaine dependence in remission and cognitive impairment.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for an acquired psychiatric disability, to include PTSD is warranted.  

The first element of a successful service connection claim is clearly met in this case as treatment reports and examinations reveal diagnoses of PTSD, depressive disorder, panic disorder and generalized anxiety disorder.  

The second element, a link between current PTSD and an in-service stressor, is also satisfied as multiple medical professionals have attributed the Veteran's current PTSD to military sexual trauma while in service from 1968 to 1970.  

The remaining question is whether there is credible supporting evidence of the in-service stressor.  In this regard, the Board finds that the above evidence sufficiently corroborates the Veteran's accounts of an in-service sexual assault while in Germany.  The Board observes the evidentiary value of the Veteran's credible statements regarding a sexual assault in service and multiple DSM-IV and DSM-5 diagnoses of PTSD secondary to an in-service assault from private and VA treating psychologists and psychiatrists.

Essentially, the diagnosis of PTSD in accordance with DSM-IV and DSM-V cannot be satisfactorily disassociated from the sexual assault of the Veteran in service.  The evidence is thus at least in equipoise as to the question of whether the Veteran has PTSD due to a corroborated in-service stressor.  

Notably, the recent positive nexus opinion in May 2016 from a private psychologist determined that the Veteran had a current diagnosis of PTSD and that his PTSD disability and other acquired psychiatric disabilities were related to his military service to include MST.  In providing rationale for his conclusions, the private psychologist cited review of the claims file and previous medical records from the Veteran's extensive medical history.  

Additionally, multiple VA and private treatment records provided a diagnosis of PTSD due to MST while there is also no contrary medical evidence of record that indicates that the Veteran's acquired psychiatric disabilities to include PTSD were not related to his service.   

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has an acquired psychiatric disorder to include PTSD that had its onset during service or was otherwise related to military service, to include sexual assault.

The Board notes again that when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence that the personal assault occurred. 38 C.F.R. § 3.304(f).  In this case, the May 2016 private psychologist has rendered such a medical opinion, based on review of the evidence, which seemed credible as he discussed the Veteran's symptoms, history and disabilities at length.

Regarding the Veteran's acquired psychiatric disorder, to include depressive disorder, panic disorder and generalized anxiety disorder, the Board again notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service and the May 2016 private psychologist opined that it was at least as likely as not that these acquired psychiatric disabilities were a result of the Veteran's service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  Therefore, the Board concludes that the award of service connection for PTSD should include any acquired psychiatric disorder.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for an acquired psychiatric disability, to include PTSD, is granted.  See 38 U.S.C.A. § 5107(b).

B. TBI

The Veteran's service treatment records are negative for treatments or complaints of a TBI or any head related trauma.  

Moreover, the Veteran's post-service treatment records are also negative for complaints or treatments of a TBI or any head trauma.  

Under the circumstances of this case, the Board concludes that service connection is not warranted for a TBI disability as the Veteran has not been shown to have a current TBI disability.

Notably, the record is entirely negative for complaints or treatments related to a TBI.  

Additionally, the Board notes that the Veteran has not made any specific contentions regarding the incurrence of a TBI and has not made any contentions regarding a current TBI disability or recurrent symptoms of a TBI disability.  On his May 2011 claim for service connection, the Veteran simply stated that he wished to request a claim for a TBI disability.  No additional information was provided and the Veteran did not describe the circumstances of the incurrence of the TBI or any current symptoms of a TBI disability that he was experiencing.  Similarly, the record, including his Notice of Disagreement (NOD), substantive appeal and various statements, does not contain any specific contentions from the Veteran regarding the incurrence or existence of a TBI disability.

Accordingly, neither the lay nor medical evidence of record supports a current diagnosis of the claimed TBI disability as there is no evidence in the record of a current TBI disability or recurrent symptoms of a TBI disability and the Veteran has not made any specific contentions regarding this claimed disability.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a TBI disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.



ORDER

Entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C and the claim is reopened.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted.

Entitlement to service connection for a traumatic brain injury (TBI) is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

Regarding the Veteran's claim for service connection for hepatitis C, the Board notes that the Veteran underwent a VA examination in October 2016 in which the examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner noted that while the Veteran claimed that he incurred hepatitis C from in-service air gun inoculations, the vaccination guns were air guns and did not involve needles.  The examiner concluded that the Veteran's hepatitis C was most likely related to his other risk factors such as intravenous drug use or intranasal cocaine use and high risk sexual activity.

However, the Board notes that while the October 2016 specifically addressed whether in-service air gun inoculations were the cause of the Veteran's hepatitis C, the examiner did not address the Veteran's other identified in-service risk factors, including high risk sexual activity.  As noted above, in a February 2012 Risk Factors for Hepatitis Questionnaire, the Veteran indicated that that he had engaged in high risk sexual activity in the military and had experienced a risk factor through inoculation guns.

Therefore, the Board finds that an addendum to the VA examination report addressing the in-service risk factors of air gun vaccination injections and high-risk sexual practices is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Therefore, the file should be forwarded to the VA examiner who conducted the October 2016 VA examination, if available, to obtain an addendum medical opinion concerning whether the Veteran's hepatitis C arose during service or is otherwise medically related to service, to include noted in-service risk factors such as air gun inoculations and high risk sexual activity.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's TDIU claim, as discussed above, the Board has granted the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD in this decision.  The agency of original jurisdiction (AOJ) will assign a disability rating for this disability in the first instance.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of service connection for an acquired psychiatric disorder to include PTSD disability.  

Additionally, the Board notes that further development and adjudication of the Veteran's service connection claim for hepatitis C may provide evidence in support of his claim for TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

The Board also notes that VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  As noted above, in a May 2016 correspondence, a private physician opined that it was at least as likely as not that the Veteran would not be able to secure and follow substantial and gainful employment due to the severity of his PTSD.  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2015); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU, to include requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Return the claims file to the examiner that examined the Veteran for his hepatitis C disability in October 2016.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current hepatitis C had its onset in or is etiologically-related to the Veteran's active service.  The examiner should specifically consider and discuss the Veteran's contentions regarding the Veteran's reported in-service risk factors of use of vaccination air guns and high risk sexual activity.  The reviewer should also consider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004).

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Schedule the Veteran for an appropriate VA examination, to determine the impact that the service-connected disabilities have on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should provide the rationale for all opinions expressed.  

5.  The RO or the AMC also should undertake any other development it determines to be warranted before the Veteran's claim for a TDIU is decided, including referral of the claim to the Director, Compensation and Pension Services, for extra-schedular consideration.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


